DETAILED ACTION
	Claims 1, 4, 5, 8, 10–16, 20, 22, and 23 are currently pending in this Office action.  Claims 8 and 10 are withdrawn as being directed to a non-elected invention.  Claims 2, 3, 6, 7, 9, 17–19, and 21 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7–9, filed 12/13/2021, with respect to the rejection(s) of: 
claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) in view of Grass et al. (US 2011/0046283 A1);
claims 5 and 11 under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Grass et al. (US 2011/0046283 A1) further in view of Lee et al. (KR 10-2013-0067513 A, machine translation)
claims 5, 15, and 20 under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Grass et al. (US 2011/0046283 A1) further in view of Lee et al. (US 2014/0096703 A1;
claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) in view of Arendt et al. (US 5990214 A); 
claims 5, 12, and 20 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) and Arendt et al. (US 5990214 A) further in view of Lee et al
claims 5, 13, 14, and 20 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) and Arendt et al. (US 5990214 A) further in view of Chun et al. (WO 2008/140177 A1); and
claims 5, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) and Arendt et al. (US 5990214 A) further in view of Woldt et al. (US 2016/0237243 A1
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the rejections made over Shen and Grass are withdrawn in light of the amendment enumerating the species of citrate-based material.  See pages 7–8 of remarks.  The rejections based upon Becker and Arendt are withdrawn in light of the amendment narrowing the species of dibenzoate-based compound to DEGDB (claim 1 and its dependent claims), DPGDB (claim 22), or TEGDB (claim 23) as the only dibenzoate included in the composition.  See generally remarks pages 8–9.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 3 recites “a citrate-based material represented by Formula 2 below.”  This is indefinite because there is no “Formula 2” in the claim.

Claim 1 recites the limitation "the only dibenzoate" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 4, 5, 11–16, and 20 are indefinite by reason of their dependency from claim 1.
Claim 22 at line 3 recites “a citrate-based material represented by Formula 2 below.”  This is indefinite because there is no “Formula 2” in the claim.
Claim 22 is further indefinite because lines 2–3 recite “a dibenzoate-based material including one or more dibenzoate-based compounds,” but lines 17–18 recite “DPGDB is the only dibenzoate.”  It is unclear whether the composition contains only the species of line 17 or permits additional dibenzoate-based compounds as in line 3.  The metes and bounds cannot be reasonably ascertained.
Claim 22 recites the limitation "the only dibenzoate" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 at line 3 recites “a citrate-based material represented by Formula 2 below.”  This is indefinite because there is no “Formula 2” in the claim.
Claim 23 is further indefinite because lines 2–3 recite “a dibenzoate-based material including one or more dibenzoate-based compounds,” but lines 17–18 recites “TEGDB is the only dibenzoate.”  It is unclear whether the composition contains only the species of line 17 or permits additional dibenzoate-based compounds as in line 3.  The metes and bounds cannot be reasonably ascertained.
Claim 23 recites the limitation "the only dibenzoate" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) in view of Ning et al. (CN 104109324 A, machine translation).
With respect to claims 1 and 22, Shen at claim 2 discloses an environmentally-friendly plasticizer containing 20 to 70 wt% of diethylene glycol dibenzoate or dipropylene glycol dibenzoate; and 20 to 80 wt% of bis(2-ethylhexyl)terephthalate. These are taught as the two most common types of environmentally-friendly plasticizers for PVC substitutes for phthalate plasticizers like DOP.  Id. at ¶ 4.
	Shen teaches a terephthalate-based material and a dibenzoate-based material, but is silent as to a citrate based material.
	Ning teaches a PVC material containing a plasticizer that is a mixture of di(2-ethylhexyl)terephthalate and tri-n-butyl citrate, where the plasticizers are combined at a 5–7:1 ratio relative to one another.  Id. at abstract.  The citrate plasticizer is environmentally friend, non-toxic, colorless, transparent, and liquid at room temperature as well as provides resins with good transparency and low temperature warpage performance.  Id. at ¶ 21.  The combination of plasticizers improves resin plasticity, softness, and low temperature resistance.  Id. at ¶ 22.
	Based upon the combined teachings of Shen and Ning, the relative amount of citrate plasticizer would be about 2.8 to 16 parts by weight (pbw) relative to 100 total pbw of terephthalate-based material and dibenzoate-based material.  Given that Shen teaches a plasticizer containing di(2-ethylhexyl) terephthalate and the advantages of its combination with tri-n-butyl citrate taught by Ning, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also include a citrate-based material as claimed in order to further improve resin plasticity, softness, and low temperature resistance.
	With respect to claim 4, Shen discloses di(2-ethylhexyl)terephthalate.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Lee et al. (KR 10-2013-0067513 A, machine translation; hereinafter “Lee 2013”).
	Shen discloses di(2-ethylhexyl)terephthalate, but is silent as to a mixture as in present claims 5 or 11.

(1)

    PNG
    media_image1.png
    127
    398
    media_image1.png
    Greyscale

(2)

    PNG
    media_image2.png
    127
    435
    media_image2.png
    Greyscale

(3)

    PNG
    media_image3.png
    127
    340
    media_image3.png
    Greyscale

According to abstract, the plasticizer mixture is suitable for vinyl chloride resin compositions and exhibits short melting time, improves processability, and provides uniform foaming.
	Given that Shen and Lee 2013 are both directed to terephthalate plasticizers and the advantages of the terephthalate plasticizer mixture taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture as claimed in order to provide improved workability and uniform foaming.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0096703 A1; hereinafter, “Lee 2014”).
	With respect to claims 5 or 15, Shen discloses di(2-ethylhexyl)terephthalate, but is silent as to a terephthalate mixture as in claims 5 or 15.


    PNG
    media_image4.png
    471
    464
    media_image4.png
    Greyscale
.
These C8 and/or C10 terephthalate plasticizers have superior heat resistance and compatibility with PVC compared to prior art phthalate or trimellitate plasticizers.
	Given that Shen discloses di(2-ethylhexyl)terephthalate and the advantages of the plasticizer mixture of Lee 2014, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .
	With respect to claim 20, Shen is silent as to one of the species of claim 20.
	Lee at [0012] teaches including a C10 terephthalate in order to improve address the low heat resistance of C8 terephthalates. The C10 terephthalate is di(2-propylheptyl)terephthalate as shown in
Formula 3 above.
	Given that Shen discloses di(2-ethylhexyl)terephthalate and the advantages of including di(2-
propylheptyl)terephthalate taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include one of the species of terephthalate-based material of claim 20 in order to improve address the low heat resistance of C8 terephthalates.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”)
	Shen teaches that its plasticizer contains a diethylene glycol dibenzoate or dipropylene glycol dibenzoate, but is silent as to triethylene glycol dibenzoate.
	FA teaches the diethylene glycol dibenozate or triethylene glycol dibenzoate are low volatility plasticizers that provide polyvinyl resins with good extension and tearing resistance.  Id. at 21–30.  The reference exemplifies incorporating 30 to 40 weight percent of diethylene glycol dibenzoate into PVC as having good plasticizer retention.  Id. at 36–46.  Example 2 incorporates 30 weight percent of triethylene glycol dibenzoate and exhibits similarly improved properties.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Given that Shen teaches diethylene glycol dibenzoate and the similar advantages of triethylene glycol dibenzoate taught by FA, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instead use triethylene glycol dibenzoate in order to impart good extension and tearing resistance properties to resins containing the same.

Claim 23 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Wardzińska et al., “Influence of the Glycol Component in Dibenzoate Plasicizers on the Properties of Plasticized PVC Films,” J. Appl. Polym. Sci, Vol. 97, No. 3, 822–824 (2005).
	Shen teaches that its plasticizer contains a diethylene glycol dibenzoate or dipropylene glycol dibenzoate, but is silent as to triethylene glycol dibenzoate.
	Wardzińska tests a series of glycol dibenzoates as alternatives to phthalic acid plasticizers, such as DOP.  Id. at abstract, 822.  Among the glycol dibenzoates tested (including diethylene glycol dibenzoate and dipropylene glycol dibenzoate), the reference finds that the triethylene glycol dibenzoate Id., 824.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Given that Shen teaches glycol benzoates and the advantages of triethylene glycol dibenzoate taught by Wardzińska, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select triethylene glycol dibenzoate instead in order to provide high plasticizing effect on PVC.

Claims 1, 4, and 23 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) in view of Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”).
	With respect to claims 1 and 23, Becker teaches a composition comprising polyvinyl chloride (PVC) polymer and, as plasticizer, diisononyl terephthalate (DINT). Id. at abstract.  Claim 7 specifies including an additional plasticizer with the DINT at a ratio of from 1:20 to 2:1 additional plasticizer to DINT.  As the additional plasticizer, Becker teaches citric triesters having a free or carboxylated OH group. Id. at ¶ 22.  The citric triesters are suitably citric triesters with free OH groups (e.g., R4 is H in present Formula 2). Id. at ¶ 29. The ester side chains may have up to 8 carbon atoms per ester group. Id.  The DINT content is 5 to 90 parts per 100 parts of polymer resin (phr). Id. at claim 4.  The abstract teaches that the plasticizer is for polyvinyl chloride.  
	Becker also teaches dibenzoic esters of glycols as additional plasticizer, however, is silent as to including one of the claimed species in the presently claimed ratio relative to the terephthalate-based material.  Id. at ¶ 22.
	FA teaches the diethylene glycol dibenozate or triethylene glycol dibenzoate are low volatility plasticizers that provide polyvinyl resins with good extension and tearing resistance.  Id. at 21–30.  The reference exemplifies incorporating 30 to 40 weight percent of diethylene glycol dibenzoate into PVC as having good plasticizer retention.  Id. at 36–46.  Example 2 incorporates 30 weight percent of triethylene glycol dibenzoate and exhibits similarly improved properties.
	Given that Becker teaches including dibenzoic esters of glycols and the advantages of diethylene glycol dibenozate or triethylene glycol dibenzoate taught by FA, it would have been obvious to a person 
	With respect to claim 4, Becker at abstract discloses diisononyl terephthalate.

Claims 5, 12, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Becker et
al. (US 2013/0317152 A1) and Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”) as applied to claim 1 above, and further in view of Lee et al. (KR 10-2013-0067513 A, machine translation hereinafter “Lee 2013”).
	With respect to claims 5 and 12, Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Lee 2013 at claim 3 discloses a vinyl chloride resin composition comprising a hybrid alkyl terephthalate plasticizer prepared by reaction of terephthalic acid with an unbranched primary alcohol having 3 or 4 carbon atoms and a branched primary alcohol having 8 to 10 carbon atoms. Claim 6 explains that the mixture also contains a non-hybrid substituted terephthalate derived from an unbranched primary alcohol and a terephthalate derived from a branched primary alcohol. Claim 7 discloses as the unbranched primary alcohol derived terephthalate:

    PNG
    media_image5.png
    150
    386
    media_image5.png
    Greyscale

The non-hybrid substituted terephthalate derived from a branched primary alcohol is derived from a branched primary alcohol having 8 to 10 carbon atoms, according to page 3 of the translation, which corresponds to the plasticizer of Becker. The abstract of Lee 2013 teaches that the plasticizer is suitable for vinyl chloride resin compositions and exhibits short melting time, improves processability, and provides uniform foaming.

	With respect to claim 20, Becker in view of Lee teach butylisononyl terephthalate insofar as Lee
2013 at claim 3 discloses a vinyl chloride resin composition comprising a hybrid alkyl terephthalate plasticizer prepared by reaction of terephthalic acid with an unbranched primary alcohol having 3 or 4 carbon atoms and a branched primary alcohol having 8 to 10 carbon atoms.

Claims 5, 13, 14, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over
Becker et al. (US 2013/0317152 A1) and Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”) as applied to claim 1 above, and further in view of Chun et al. (WO 2008/140177 A1).
	With respect to claims 5, 13, and 20, Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Chun at claim 3 discloses a mixture of plasticizers of the formulas:
1)				2)				3)

    PNG
    media_image6.png
    197
    208
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    194
    211
    media_image7.png
    Greyscale
 , 
    PNG
    media_image8.png
    180
    217
    media_image8.png
    Greyscale

The C9H19 group is an isononyl group. Id. at ¶ 33. The plasticizer mixture improves tensile strength, heating loss, elongation, age resistance, and weatherability of PVC molded products containing the same.

	With respect to claim 14, Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Chun at claim 3 discloses a mixture of plasticizers of the formulas:
1) 1,4-benzenedicarboxylic acid bis(2-ethylhexyl)ester

    PNG
    media_image6.png
    197
    208
    media_image6.png
    Greyscale

2) 1,4-benzenedicarboxylic acid 1-(2-ethylhexyl)-4-(C8-C10 branched alkyl) ester

    PNG
    media_image7.png
    194
    211
    media_image7.png
    Greyscale

3) 3) 1,4-benzenedicarboxylic acid bis(C8-C10 branched alkyl)ester

    PNG
    media_image8.png
    180
    217
    media_image8.png
    Greyscale

The C9H19 group is an isononyl group. ¶ 33. The C8-C10 branched alkyl indicates that small amounts of
C8 and C10 groups are also present. This indicates that 1,4-benzenedicarboxylic acid bis(C10 branched alkyl)ester and 1,4-benzenedicarboxylic acid(C9 branched alkyl)(C10 branched alkyl)esters would also be present in the mixture. The plasticizer mixture improves tensile strength, heating loss, elongation, age resistance, and weatherability of PVC molded products containing the same.
	Given that Becker and Chun both disclose di-isononyl terephthalate plasticizer and the advantages of a mixture taught by Chun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to improve tensile strength, heating loss, elongation, age resistance, and weatherability of PVC molded products containing the same.

Claims 5, 16, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) and Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”) as applied to claim 1 above, and further in view of Woldt et al. (US 2016/0237243 A1).
	Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Woldt at claim 1 discloses a mixture comprising:
	I				II				III

    PNG
    media_image9.png
    232
    80
    media_image9.png
    Greyscale
			
    PNG
    media_image10.png
    228
    80
    media_image10.png
    Greyscale
			
    PNG
    media_image11.png
    236
    82
    media_image11.png
    Greyscale

wherein R1 is a radical having 5 carbon atoms and R2 is a radical having 9 carbon atoms; claim 2 specifies isononyl radicals as R2. The mixture is applicable as a plasticizer for PVC polymers and is readily employed with other plasticizers. [0053], [0056]. These plasticizers have low gelling temperature and low volatility, which yields products having low temperature processability, better longevity, and are more environmentally-friendly.
	Given that Becker and Woldt both disclose dinonyl plasticizers and the advantages of employing a plasticizer mixture taught by Woldt, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a mixture of diamyl terephthalate, amylisononyl terephtalate, and isononyl terephthalate as plasticizer because of their low gelling temperature and low volatility.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763